DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 26, 2022 has been entered.
This action is pursuant to the claims filed on September 26, 2022. Claims 1-4, 6-9, 12-13, 15, 19-20, 22, and 25-28 are pending. Claims 19-20 are withdrawn. Claims 5, 10, 11, 14, 21 & 23-24 are canceled. A final action on the merits of claims 1-4, 6-9, 12-13, 15-18, 22, 25-28 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the slit".  There is insufficient antecedent basis for this limitation in the claim. Claim 26 inherits the deficiency.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6- 8, 12-13, 15, 22, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (hereinafter ‘Davies ‘666’, U.S. PGPub. No. 2011/0224666) and further in view of Lee (U.S. Pat. No. 5,423,330).
In regards to independent claims 1, 25, and 27 and claims 2-3, 26 & 28, Davies ‘666 discloses a medical device for forming a hole in a tissue in a living body and expanding the hole ([0049]), the medical device comprising:
an elongated body (elongated member 104 in Fig. 1) having at least one lumen formed inside of the elongated body ([0050]: the elongated member having at least one lumen extending from proximal region to distal region such as lumen 200 as shown in exemplary Fig. 2), a bend portion (the nodding direction of the bend at the neck portion is opposite to the direction of the electrode 112(502) as shown in exemplary Fig. 2) and having a tip portion in which the at least one lumen opens on a distal side (Fig. 5 illustrates an embodiment of a function tip region 500);
an output unit (energy delivery device 502 in Fig. 5) configured to output energy for denaturing the tissue and forming the hole, wherein a distal end of the output unit is an electrode configured to form the hole in the tissue of the living body ([0008]-[0009], [0068]: functional tip region is configured for monopolar energy delivery for perforating tissue such as the patient’s heart), the output unit being a tubular body disposed on/ located on a distal side of the tip portion of the elongated body (see Fig. 5, thus meeting claim 2), and 
wherein at least one of the tip portion and the output unit each having an outer diameter decreasing toward a distal side of the medical device and wherein, an entire circumference of the at least one of the tip portion and the output unit uniformly decreases toward a distal side of the medical device (Fig. 5 shows that the tip portion is tapered which inherently has decreasing diameter and decreasing circumference toward the distal direction of the medical device; additionally, the distal tip opening 508 has a smaller diameter than the proximal portion of the elongated member as shown in Fig. 5, thus meeting claim 3).
However, Davies ‘666 is silent as to the output unit formed discontinuously in a circumferential direction of the tip portion and the tip portion including a slit that is formed in a portion of the output unit in the circumferential direction and extending from an outer surface of the output unit to an inner surface of the output unit. 
Lee teaches a surgical instrument comprising a cutting edge at a distal tip of a tubular body (a cutting member 24 in Figs. 47-48). Lee teaches that the cutting member comprises a cut-out or a slit (116 in Figs. 47-48) which creates a tissue flap or a tissue connected to surrounding tissue at the incision site (col. 8, ln. 15-30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the output unit of Davies ‘666 and provide a slit that extends from the outer surface to the inner surface of the output unit as further taught by Lee, as doing so allows a cutting portion (e.g. the electrode tip engaged with the tissue) and a non-cutting portion (e.g. slit along the electrode tip). The resulting non-ring shaped electrode tip provides a clean incision without tearing of the tissue and further defines a tissue flap (col. 1, ln. 11-30). Note that the slit is located axially along the central axis of the elongate body including the bend portion (104).
In regards to claims 4 & 6, the combination of Davies ‘666/Lee provides the output unit having a concave shape that surrounds a central axis of the lumen as viewed from the distal side of the tip portion and is located at a distal-side end face of the elongated body and the distal-side end face of the elongated body is continuous in a ring shape (the combined non-ring shaped electrode defines a concave shape). 
In regards to claim 7, the combination of Davies ‘666/Lee discloses wherein the elongated body is configured to bend to one side toward the distal side (see exemplary Fig. 2 which shows that the elongated body has a bend at the neck portion), and a direction in which an electrode on the distal end of the output unit is located with respect to the central axis of the body is opposite to a direction in which the elongated body is configured to bend toward the distal side (the nodding direction of the bend at the neck portion is opposite to the direction of the electrode 112(502) as shown in exemplary Fig. 2). 
In regard to claim 8, Davies ‘666/Lee combination further discloses a conductive wire configured to the electrode to the output unit and to conduct a current to the electrode of the output unit (conducting wire 504 is coupled to the electrode 502, [0069]). 
In regard to claims 12-13, Davies ‘666/Lee combination discloses wherein the tip portion and the output unit each have a tapered outer diameter towards the distal side or alternatives a supplementation part, and wherein the output unit is continuous with the tapered tip portion of the elongated body (see the tapering profile of the tip portion in Fig. 5; note that supplementation part is broad and any portion of the tip portion reads on the limitation, ‘the supplementation part’).
In regards to claim 15, Davies ‘666/Lee combination discloses wherein the output unit is configured to be disposed to cover a distal-side portion of the tip portion of the elongated body (note that the electrode 502 is disposed on the distal-most side of the tip portion as shown in Fig. 5) and wherein outer peripheral surfaces of the tip portion and the output units are continuous with each other (see the tapering continuous profile of the distal tip portion as shown in Fig. 5). 
In regard to claims 22, Davies ‘666/Lee combination discloses wherein the outer diameter of an outer peripheral surface of the output unit is smaller than a maximum outer diameter of the tip portion (the diameter of the functional member 502 is smaller than the maximum outer diameter of the functional tip region 500, e.g. the proximal end of the tapered region). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Davies ‘666 and Lee as applied to claim 1 above, in view of Benscoter et al. (hereinafter ‘Benscoter’, U.S. PGPub. No. 2012/0239069), and further in view of Baxter et al. (hereinafter ‘Baxter’, U.S. PGPub. No. 2005/0234436).
Davies ‘666/Lee combination discloses the invention substantially as claimed in claim 1 and discussed above. Davies ‘666/Lee combination further discloses a lumen configured to receive a conductive wire of an energy output unit (Fig. 3 illustrates cross sectional view of the elongate member comprising lumen 304 for receiving a conducting wire).
However, it fails to disclose a first lumen configured to receive a guide wire and a third lumen configured to receive an operation wire for bending the elongated body. 
Benscoter teaches a medical device for creating a hole through a tissue ([0020]). Benscoter teaches providing a lumen configured for receiving an operation wire for bending an elongate body ([0034]: operational wire may be a guide wire in lumen 120 of the elongate body 102 in Fig. 3) to steer the medical device to the site to puncture. Benscoter further notes that providing both steering element and the needle on a single device is beneficial because it permits the contemporaneous disposition of both the puncturing needle and steering element within a single elongate tube and eliminates the requirement for the exchange of needle with steering element as with the case of a conventional device ([0041]). In addition, Baxter teaches providing a medical device comprising a deflection mechanism comprising one or more pull wires attached to a distal end of the medical device and extending to a control handle to selectively deflect the distal tip and/or rotate the distal tip of the medical device ([0009]). 
Given that Davies ‘666 contemplates introducing the medical device into a patient’s vasculature without the aid of a guiding sheath and a dilator ([0088]: “Apparatus 102 may be introduced into a patient’s vasculature. In alternate embodiments of the present invention, the procedure may be performed without a sheath and/or dilator”), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Davies ‘666/Lee combination and incorporate additional elements for guiding and selectively deflecting the distal tip of the medical device into the area of desired perforation since doing so allows for a contemporaneous disposition of both puncturing element and steering elements within a single medical device and eliminates the requirement for the exchange of needle with steering element thereby allowing for faster procedure time (Benscoter, [0041]) and incorporating multi-lumens into a medical device involves routine skilled in the art.  
Response to Arguments
Applicant's Remarks, filed on September 26, 2022, have been fully considered.
Applicant’s arguments are directed to the combination of Davies et al. (hereinafter “Davies ‘666”, U.S. PGPub. No. 2011/0224666) and Davies et al. (hereinafter “Davies ‘751”, U.S. PGPub. No. 2016/0374751). In view of the amendment as set for in independent claim 1 specifically reciting “a slit”, the combination of references, specifically Davies ‘751 reference is no longer pertinent to the claimed invention and therefore the rejection has been withdrawn. Upon further consideration, a new ground of rejection has been made in view of Lee (U.S. Pat. No. 5,423,330). Lee, in teaching a slit along a tubular perforation member to provide a clean incision and a tissue flap, aids in curing the deficiency of Davies ‘666. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        12/1/2022